In an action to recover damages for medical malpractice and breach of contract, plaintiff appeals from an order of the Supreme Court, Suffolk County, entered December 29, 1965 which, on defendant’s motion, (1) directed plaintiff to submit to a physical examination, (2) stayed the trial and all further proceedings pending completion of such examination and (3) directed dismissal of the complaint in the event of plaintiff’s failure to comply with the order. Order reversed and motion denied, with $10 costs and disbursements. Under the Special Rules of this court (part 7, rules III, VII) defendants are deemed to have waived their right to the examination sought (Juett v. Paesani, 19 A D 2d 726; Byrnes v. Dan’s Taxi, 18 A D 2d 807). No “ unusual or unanticipated conditions ” within the meaning of rule VII were shown to permit departure from the general rule. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.